Exhibit 10.17
 
GUARANTY
 
This GUARANTY, dated as of April 16, 2015 (this "Guaranty"), is made by the
undersigned (the "Guarantor"), in favor of the "Buyers" (as defined below) party
to the Securities Purchase Agreement referenced below.
 
W I T N E S S E T H:
 
WHEREAS, Uni-Pixel, Inc., a Delaware corporation (the "Company"), and each party
listed as a "Buyer" on the Schedule of Buyers attached to the Securities
Purchase Agreement (each a "Buyer", and collectively, the "Buyers") are parties
to that certain Securities Purchase Agreement, dated as of the date hereof (the
"Securities Purchase Agreement"), pursuant to which, among other things, the
Buyers shall purchase from the Company certain senior secured convertible
"Notes" (as defined in the Securities Purchase Agreement) (collectively, the
"Notes");
 
WHEREAS, the Buyers have requested, and the Guarantor has agreed, that the
Guarantor shall execute and deliver to the Buyers, this Guaranty guaranteeing
all of the obligations of the Company under the Securities Purchase Agreement,
the Notes and the other "Transaction Documents" (as defined in the Securities
Purchase Agreement, the "Transaction Documents");
 
WHEREAS, pursuant to a Pledge and Security Agreement, dated as of the date
hereof (the "Security Agreement"), the Company and the Guarantor have granted to
Hudson Bay Fund LP, as collateral agent for the Buyers (in such capacity, the
"Collateral Agent"), a security interest in and lien on their assets to secure
their respective obligations under this Guaranty, the Securities Purchase
Agreement, the Notes and the other Transaction Documents; and
 
WHEREAS, the Guarantor has determined that the execution, delivery and
performance of this Guaranty directly benefits, and is in the best interest of,
the Guarantor.
 
NOW, THEREFORE, in consideration of the premises and the agreements herein and
for other consideration, the sufficiency of which is hereby acknowledged, the
Guarantor hereby agrees with each Buyer as follows:
 
SECTION 1. Definitions.  Reference is hereby made to the Securities Purchase
Agreement and the Notes for a statement of the terms thereof.  All terms used in
this Guaranty, which are defined in the Securities Purchase Agreement or the
Notes and not otherwise defined herein, shall have the same meanings herein as
set forth therein.
 
SECTION 2. Guaranty.  The Guarantor hereby unconditionally and irrevocably,
guarantees (a) the punctual payment, as and when due and payable, by stated
maturity or otherwise, of all obligations and any other amounts now or hereafter
owing by the Company in respect of the Securities Purchase Agreement, the Notes
and the other Transaction Documents, including, without limitation, all interest
that accrues after the commencement of any proceeding commenced by or against
any the Company or the Guarantor under any provision of the Bankruptcy Code
(Chapter 11 of Title 11 of the United States Code) or under any other bankruptcy
or insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief (an "Insolvency
Proceeding"), whether or not the payment of such interest is unenforceable or is
not allowable due to the existence of such Insolvency Proceeding, and all fees,
commissions, expense reimbursements, indemnifications and all other amounts due
or to become due under any of the Transaction Documents, and any and all
expenses (including reasonable counsel fees and expenses) reasonably incurred by
the Buyers or the Collateral Agent in enforcing any rights under this Guaranty
(such obligations, to the extent not paid by the Company, being the "Guaranteed
Obligations") and (b) the punctual and faithful performance, keeping, observance
and fulfillment by the Company of all of the agreements, conditions, covenants
and obligations of the Company contained in the Securities Purchase Agreement,
the Notes and the other Transaction Documents.  Without limiting the generality
of the foregoing, the Guarantor's liability hereunder shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Company to the Buyers under the Securities Purchase Agreement and the Notes
but for the fact that they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving the Guarantor or the Company
(each, a "Transaction Party").
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3. Guaranty Absolute; Continuing Guaranty; Assignments.
 
(a) The Guarantor guarantees that the Guaranteed Obligations will be paid
strictly in accordance with the terms of the Transaction Documents, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Buyers with respect
thereto.  The obligations of the Guarantor under this Guaranty are independent
of the Guaranteed Obligations, and a separate action or actions may be brought
and prosecuted against the Guarantor to enforce such obligations, irrespective
of whether any action is brought against any Transaction Party or whether any
Transaction Party is joined in any such action or actions.  The liability of the
Guarantor under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and the Guarantor hereby irrevocably waives, to the extent
permitted by law, any defenses it may now or hereafter have in any way relating
to, any or all of the following:
 
(i) any lack of validity or enforceability of any Transaction Document or any
agreement or instrument relating thereto;
 
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Transaction Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Transaction Party or otherwise;
 
(iii) any taking, exchange, release or non-perfection of any collateral with
respect to the Guaranteed Obligations, or any taking, release or amendment or
waiver of or consent to departure from any other guaranty, for all or any of the
Guaranteed Obligations; or
 
(iv) any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Transaction
Party.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Buyer or any other Person upon the
insolvency, bankruptcy or reorganization of any Transaction Party or otherwise,
all as though such payment had not been made.
 
(b) This Guaranty is a continuing guaranty and shall (i) remain in full force
and effect until the complete conversion of all of the Company's obligations
under the Notes to equity securities of the Company and/or indefeasible payment
in full in cash of all obligations under the Notes (together with any matured
indemnification obligations as of the date of such conversion and/or payment,
but excluding any inchoate or unmatured contingent indemnification obligations)
and payment of all other amounts payable under this Guaranty (excluding any
inchoate or unmatured contingent indemnification obligations) and (ii) be
binding upon the Guarantor and its respective successors and assigns.  This
Guaranty shall inure to the benefit of and be enforceable by the Buyers and
their respective successors, and permitted pledgees, transferees and
assigns.  Without limiting the generality of the foregoing sentence, any Buyer
may pledge, assign or otherwise transfer all or any portion of its rights and
obligations under and subject to the terms of any Transaction Document to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Buyer herein or otherwise, in each
case as provided in the Securities Purchase Agreement or such Transaction
Document.  Notwithstanding the foregoing and for the avoidance of doubt, this
Guaranty will expire and the Guarantor will be released from its obligation
hereunder upon the complete conversion of all of the Company's obligations under
the Notes to equity securities of the Company and/or indefeasible payment in
full in cash of all obligations under the Notes (together with any matured
indemnification obligations as of the date of such conversion and/or payment,
but excluding any inchoate or unmatured contingent indemnification obligations)
and payment of all other amounts payable under this Guaranty (excluding any
inchoate or unmatured contingent indemnification obligations).
 
SECTION 4. Waivers.  To the extent permitted by applicable law, the Guarantor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Buyers or the Collateral Agent exhaust any right or take
any action against any Transaction Party or any other Person or any Collateral
(as defined in the Security Agreement).  The Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated herein and that the waiver set forth in this Section 4 is knowingly
made in contemplation of such benefits.  The Guarantor hereby waives any right
to revoke this Guaranty, and acknowledges that this Guaranty is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.
 
SECTION 5. Subrogation.  No Guarantor may exercise any rights that it may now or
hereafter acquire against any Transaction Party or any other guarantor that
arise from the existence, payment, performance or enforcement of the Guarantor's
obligations under this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Buyers or the Collateral
Agent against any Transaction Party or any other guarantor or any Collateral (as
defined in the Security Agreement), whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from any Transaction Party or any other
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security solely on account of such claim, remedy or
right, unless and until the complete conversion of all of the Company's
obligations under the Notes to equity securities of the Company and/or
indefeasible payment in full in cash of all obligations under the Notes
(together with any matured indemnification obligations as of the date of such
conversion and/or payment, but excluding any inchoate or unmatured contingent
indemnification obligations) and payment of all other amounts payable under this
Guaranty (excluding any inchoate or unmatured contingent indemnification
obligations).  If any amount shall be paid to the Guarantor in violation of the
immediately preceding sentence at any time prior to the later of the payment in
full in cash of the Guaranteed Obligations and all other amounts payable under
this Guaranty, such amount shall be held in trust for the benefit of the Buyers
and shall forthwith be paid ratably to the Buyers to be credited and applied to
the Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Transaction
Documents, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising.  If (a) the Guarantor
shall make payment to the Buyers of all or any part of the Guaranteed
Obligations, and (b) the Buyers receive the complete conversion of all of the
Company's obligations under the Notes to equity securities of the Company and/or
indefeasible payment in full in cash of all obligations under the Notes
(together with any matured indemnification obligations as of the date of such
conversion and/or payment, but excluding any inchoate or unmatured contingent
indemnification obligations) and payment of all other amounts payable under this
Guaranty (excluding any inchoate or unmatured contingent indemnification
obligations), the Buyers will, at the Guarantor's request and expense, execute
and deliver to the Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by the Guarantor.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
SECTION 6. Representations, Warranties and Covenants.
 
(a) The Guarantor hereby represents and warrants as of the date first written
above as follows:
 
(i) The Guarantor (A) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization as set forth on the signature pages
hereto, (B) has all requisite corporate, limited liability company or limited
partnership power and authority to conduct its business as now conducted and as
presently contemplated and to execute and deliver this Guaranty and each other
Transaction Document to which the Guarantor is a party, and to consummate the
transactions contemplated hereby and thereby and (C) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except where the failure to be so qualified
would not result in a Material Adverse Effect.
 
(ii) The execution, delivery and performance by the Guarantor of this Guaranty
and each other Transaction Document to which the Guarantor is a party (A) have
been duly authorized by all necessary corporate, limited liability company or
limited partnership action, (B) do not and will not contravene its charter or
by-laws, its limited liability company or operating agreement or its certificate
of partnership or partnership agreement, as applicable, or any applicable law or
any contractual restriction binding on the Guarantor or its properties, (C) do
not and will not result in or require the creation of any lien (other than
pursuant to any Transaction Document) upon or with respect to any of its
properties, and (D) do not and will not result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any material
permit, license, authorization or approval applicable to it or its operations or
any of its properties.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(iii) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority is required in connection with the due
execution, delivery and performance by the Guarantor of this Guaranty or any of
the other Transaction Documents to which the Guarantor is a party (other than
expressly provided for in any of the Transaction Documents).
 
(iv) Each of this Guaranty and the other Transaction Documents to which the
Guarantor is or will be a party, when delivered, will be, a legal, valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, suretyship or
other similar laws and equitable principles (regardless of whether enforcement
is sought in equity or at law).
 
(v) There is no pending or, to the best knowledge of the Guarantor, threatened
action, suit or proceeding against the Guarantor or to which any of the
properties of the Guarantor is subject, before any court or other governmental
authority or any arbitrator that (A) if adversely determined, could reasonably
be expected to have a Material Adverse Effect or (B) relates to this Guaranty or
any of the other Transaction Documents to which the Guarantor is a party or any
transaction contemplated hereby or thereby.
 
(vi) The Guarantor (A) has read and understands the terms and conditions of the
Securities Purchase Agreement, the Notes and the other Transaction Documents,
and (B) now has and will continue to have independent means of obtaining
information concerning the affairs, financial condition and business of the
Company and the other Transaction Parties, and has no need of, or right to
obtain from the Collateral Agent or any Buyer, any credit or other information
concerning the affairs, financial condition or business of the Company or the
other Transaction Parties that may come under the control of the Collateral
Agent or any Buyer.
 
(b) The Guarantor covenants and agrees that until the complete conversion of all
of the Company's obligations under the Notes to equity securities of the Company
and/or indefeasible payment in full in cash of all obligations under the Notes
(together with any matured indemnification obligations as of the date of such
conversion and/or payment, but excluding any inchoate or unmatured contingent
indemnification obligations) and payment of all other amounts payable under this
Guaranty (excluding any inchoate or unmatured contingent indemnification
obligations), it will comply with each of the covenants (except to the extent
applicable only to a public company) which are set forth in Section 4 of the
Securities Purchase Agreement as if the Guarantor were a party thereto.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
SECTION 7. Right of Set-off.  Upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent and any Buyer may, and is hereby
authorized to, at any time and from time to time, without notice to the
Guarantor (any such notice being expressly waived by the Guarantor) and to the
fullest extent permitted by law, set-off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by any Buyer to or for the credit or the account
of the Guarantor against any and all obligations of the Guarantor now or
hereafter existing under this Guaranty or any other Transaction Document,
irrespective of whether or not Collateral Agent or any Buyer shall have made any
demand under this Guaranty or any other Transaction Document and although such
obligations may be contingent or unmatured.  Collateral Agent and each Buyer
agrees to notify the relevant Guarantor promptly after any such set-off and
application made by such Buyer, provided that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
the Collateral Agent or any Buyer under this Section 7 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Collateral Agent or such Buyer may have under this Guaranty or any
other Transaction Document in law or otherwise.
 
SECTION 8. Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by overnight mail or by
certified mail, postage prepaid and return receipt requested), telecopied or
delivered, if to the Guarantor, to the address for the Guarantor set forth on
the signature page hereto, or if to any Buyer, to it at its respective address
set forth in the Securities Purchase Agreement; or as to any Person at such
other address as shall be designated by such Person in a written notice to such
other Person complying as to delivery with the terms of this Section 8.  All
such notices and other communications shall be effective (i) if mailed (by
certified mail, postage prepaid and return receipt requested), when received or
three Business Days after deposited in the mails, whichever occurs first; (ii)
if telecopied, when transmitted and confirmation is received, provided same is
on a Business Day and, if not, on the next Business Day; or (iii) if delivered
by hand, upon delivery, provided same is on a Business Day and, if not, on the
next Business Day.
 
SECTION 9. CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.  ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER TRANSACTION
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE GUARANTOR HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS.  NOTHING HEREIN SHALL AFFECT THE RIGHT
OF THE BUYERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE GUARANTOR IN ANY
OTHER JURISDICTION.  THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT THE GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS GUARANTY AND THE OTHER TRANSACTION DOCUMENTS.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
SECTION 10. WAIVER OF JURY TRIAL, ETC.  THE GUARANTOR HEREBY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS
UNDER THIS GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, OR UNDER ANY AMENDMENT,
WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN
THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM
ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS GUARANTY OR THE
OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  THE GUARANTOR
CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY BUYER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY BUYER WOULD NOT, IN THE EVENT OF
ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING
WAIVERS.  THE GUARANTOR HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BUYERS ENTERING INTO THE OTHER TRANSACTION DOCUMENTS.
 
SECTION 11. Taxes.
 
(a) All payments made by the Guarantor hereunder or under any other Transaction
Document shall be made in accordance with the terms of the respective
Transaction Document and shall be made without set-off, counterclaim, deduction
or other defense.  All such payments shall be made free and clear of and without
deduction for any present or future taxes, levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto, excluding taxes
imposed on the net income of any Buyer by the jurisdiction in which such Buyer
is organized or where it has its principal lending office (all such nonexcluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities,
collectively or individually, "Taxes").  If the Guarantor shall be required to
deduct or to withhold any Taxes from or in respect of any amount payable
hereunder or under any other Transaction Document:
 
(i) the amount so payable shall be increased to the extent necessary so that
after making all required deductions and withholdings (including Taxes on
amounts payable to any Buyer pursuant to this sentence) each Buyer receives an
amount equal to the sum it would have received had no such deduction or
withholding been made,
 
(ii) the Guarantor shall make such deduction or withholding,
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(iii) the Guarantor shall pay the full amount deducted or withheld to the
relevant taxation authority in accordance with applicable law, and
 
(iv) as promptly as possible thereafter, the Guarantor shall send the Buyers an
official receipt (or, if an official receipt is not available, such other
documentation as shall be satisfactory to the Buyers, as the case may be)
showing payment.  In addition, the Guarantor agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, this
Agreement or any other Transaction Document (collectively, "Other Taxes").
 
(b) The Guarantor hereby indemnifies and agrees to hold the Collateral Agent and
each Buyer (each an "Indemnified Party") harmless from and against Taxes or
Other Taxes (including, without limitation, any Taxes or Other Taxes imposed by
any jurisdiction on amounts payable under this Section 11) paid by any
Indemnified Party  as a result of any payment made hereunder or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any other Transaction Document, and any liability
(including penalties, interest and expenses for nonpayment, late payment or
otherwise) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  This indemnification shall
be paid within 30 days from the date on which such Buyer makes written demand
therefor, which demand shall identify the nature and amount of such Taxes or
Other Taxes.
 
(c) If the Guarantor fails to perform any of its obligations under this
Section 11, the Guarantor shall indemnify the Collateral Agent and each Buyer
for any taxes, interest or penalties that may become payable as a result of any
such failure.  The obligations of the Guarantor under this Section 11 shall
survive the termination of this Guaranty and the payment of the Obligations and
all other amounts payable hereunder.
 
SECTION 12. Miscellaneous.
 
(a) The Guarantor will make each payment hereunder in lawful money of the United
States of America and in immediately available funds to each Buyer, at such
address specified by such Buyer from time to time by notice to the Guarantor.
 
(b) No amendment or waiver of any provision of this Guaranty and no consent to
any departure by the Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by the Guarantor and each Buyer, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.
 
(c) No failure on the part of the Collateral Agent or any Buyer to exercise, and
no delay in exercising, any right hereunder or under any other Transaction
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder or under any Transaction Document preclude any
other or further exercise thereof or the exercise of any other right.  The
rights and remedies of the Collateral Agent and the Buyers provided herein and
in the other Transaction Documents are cumulative and are in addition to, and
not exclusive of, any rights or remedies provided by law.  The rights of the
Collateral Agent and the Buyers under any Transaction Document against any party
thereto are not conditional or contingent on any attempt by the Collateral Agent
or any Buyer to exercise any of their respective rights under any other
Transaction Document against such party or against any other Person.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(d) Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
(e) This Guaranty shall (i) be binding on the Guarantor and its respective
successors and assigns, and (ii) inure, together with all rights and remedies of
the Collateral Agent and the Buyers hereunder, to the benefit of the Collateral
Agent and the Buyers and their respective successors, transferees and
assigns.  Without limiting the generality of clause (ii) of the immediately
preceding sentence, the Collateral Agent and any Buyer may assign or otherwise
transfer its rights and obligations under the Securities Purchase Agreement or
any other Transaction Document to any other Person in accordance with the terms
thereof, and such other Person shall thereupon become vested with all of the
benefits in respect thereof granted to the Collateral Agent or such Buyer, as
the case may be, herein or otherwise.  None of the rights or obligations of the
Guarantor hereunder may be assigned or otherwise transferred without the prior
written consent of each Buyer.
 
(f) This Guaranty reflects the entire understanding of the transaction
contemplated hereby and shall not be contradicted or qualified by any other
agreement, oral or written, entered into before the date hereof.
 
(g) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.
 
(h) This Guaranty may be executed by each party hereto on a separate
counterpart, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one agreement.  Delivery of an
executed counterpart by facsimile or other method of electronic transmission
shall be equally effective as delivery of an original executed counterpart.
 
(I) THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
THEREIN WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.
 
 [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed by its
respective duly authorized officer, as of the date first above written.
 


 
UNI-PIXEL DISPLAYS, INC., a Texas corporation
 
By: /s/ Jeff Hawthorne                                                          
Name: Jeff Hawthorne
Title:   Chief Executive Officer
 
 
Address for Notices:
8708 Technology Forest Place, Suite 100
The Woodlands, Texas 77381
Facsimile:_______________








 




 
Guaranty

--------------------------------------------------------------------------------

 
 